UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to SCHEDULE TO TENDEROFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMUNITY BANKS, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Shares of Community Banks, Inc. Common Stock, Par Value $5.00 Per Share (Title of Class of Securities) 203628102 (CUSIP Number of Class of Securities of Underlying Common Stock) Eddie L. Dunklebarger President, Chairman and Chief Executive Officer Community Banks, Inc. 777 East Park Drive Harrisburg, Pennsylvania 17111 (717) 920-5800 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Mary Alice Busby Mette, Evans & Woodside 1105 Berkshire Blvd., Suite 320 Wyomissing, PA 19610 (610) 374-1135 Joanne R. Soslow Morgan Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103 (215) 963-5001 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee $14,484,799 $444.68 * The transaction value shown is solely for the purpose of calculating the filing fee. The transaction value calculation assumes the maximum aggregate amount to be paid by Community Banks, Inc. in connection with the offer to purchase all currently outstanding options to purchase Community common stock described herein. The amount of the filing fee, calculated in accordance with Rule0-11 of the Securities Exchange Act of 1934, as amended, is based on the product of (a) the value of such options, calculated based on $34.00 per share of Community common stock underlying such options multiplied by the number of shares of Community common stock underlying all of the outstanding options to purchase Community common stock described herein (1,338,825), minus the cash consideration payable by the option holders for such Community shares upon exercise, and (b) $30.70 for each $1,000,000 of the value of the transaction. þ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $444.68 Filing Party:Community Banks, Inc. Form or Registration No.: Schedule TO-I Date Filed:October 16, 2007 Registration No. 005-39437 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third party tender offer subject to Rule 14d-1. þ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer. ¨ 2 Explanatory Note This Amendment No. 1 to Schedule TO amends and supplements the Schedule TO originally filed by Community Banks, Inc. on October 16, 2007.This Amendment deletes the condition that the cash election right is subject to completion of the merger with Susquehanna Bancshares, Inc.This Amendment deletes the disclosures in Exhibit (a)(1), Notice Letter dated October 16, 2007 and Exhibit (a)(2), Additional Information Regarding the Cash Election Right that the “cash election right is subject to the completion of the merger.”Notice of this Amendment is being communicated to holders of Community stock options in an e-mail to option holders with a known e-mail address and to other option holders via first class mail.A form of this notice is attached as Exhibit (a)(6) and incorporated herein by reference.In all other respects, the original Schedule TO remains unchanged. ITEM 12.Exhibits (a)(1)*Notice Letter dated October 16, 2007 (a)(2)*Additional Information Regarding the Cash Election Right (a)(3)*Stock Option Cancellation Agreement, with Form of Optionee Statement (a)(4)*Notice of Cancellation of Cash Election (a)(5)*Joint Proxy Statement/Prospectus, dated August 10, 2007 (incorporated by reference to the Joint Proxy Statement/Prospectus filed by Susquehanna Bancshares, Inc with the Securities and Exchange Commission, pursuant to Rule 424(b)(3), on August 13, 2007) (a)(6)Form of Notice Regarding Deletion of a Condition to the Cash Election Right * Previously filed as an Exhibit to Schedule TO filed by Community Banks, Inc. on October 16, 2007. 3 SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. COMMUNITY BANKS, INC. By:/s/ Anthony N. Leo Anthony N. Leo Executive Vice President October 26, 2007 Date EXHIBIT INDEX Exhibit Description Number (a)(1)* Notice Letter dated October 16, 2007 (a)(2)* Additional Information Regarding the Cash Election Right (a)(3)* Stock Option Cancellation Agreement, with Form of Optionee Statement (a)(4)* Notice of Cancellation of Cash Election (a)(5)* Joint Proxy Statement/Prospectus, dated August 10, 2007 (incorporated by reference to the Joint Proxy Statement/Prospectus filed by Susquehanna Bancshares, Inc with the Securities and Exchange Commission, pursuant to Rule 424(b)(3), on August 13, 2007) (a)(6) Form of Notice Regarding Deletion of a Condition to the Cash Election Right * Previously filed as an Exhibit to Schedule TO filed by Community Banks, Inc. on October 16, 2007. 4
